Citation Nr: 0844451	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  05-31 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
compression fractures at L3 and L4, with degenerative disc 
disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

C. White, Associate Counsel


INTRODUCTION

The veteran had active service from November 1947 to July 
1953, May 1959 to November 1969, and from November 1973 to 
March 1977.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from an April 2004 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Houston, Texas.


FINDING OF FACT

Throughout the rating period on appeal, the veteran's 
service-connected compression fractures at L3 and L4, with 
degenerative disc disease, have been manifested by complaints 
of pain, including flaring-ups; clinical evaluation revealed 
lumbago, spondylosis, stenosis, and facet arthropathy, with 
no range of motion deficiencies, compression of a vertebral 
body height, or radiculitis.


CONCLUSION OF LAW

The criteria for entitlement to an initial rating in excess 
of 10 percent for compression fractures at L3 and L4, with 
degenerative disc disease, have not been met.  38 U.S.C.A. §§ 
1155, 5107(b) (West 2002 & Supp. 2008); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.59, 4.71a, Diagnostic Codes 5235, 5242, 
5243 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b) (2008); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide.  VCAA notice should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and/or an effective date will 
be assigned in the event of an award of benefits sought.  
Because the Court's decision is premised on the five elements 
of a service connection claim, it is the consensus opinion 
within VA that the analysis employed can be analogously 
applied to any matter that involves any one of the five 
elements of a "service connection" claim, to include an 
increased rating claim.

In the instant case, the April 2004 rating decision granted 
the veteran's claim of entitlement to service connection for 
compression fractures at L3 and L4, with degenerative disc 
disease.  Because the veteran's claim was thereby 
substantiated, his filing of a notice of disagreement as to 
the April 2004 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3)) (effective May 30, 2008).  
Rather, the veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.

An August 2005 statement of the case, under the heading 
"Pertinent Laws; Regulations; Rating Schedule Provisions," 
set forth relevant diagnostic code (DC) criteria for rating 
the service-connected disability at issue under the General 
Rating Formula for Diseases and Injuries of the Spine, at 38 
C.F.R. § 4.71a, and included a description of the rating 
formulas for all possible schedular ratings under those 
criteria.  The appellant was thus informed of what was needed 
not only to achieve the next-higher schedular rating, but 
also to obtain all schedular ratings above the initial 
evaluation that the RO had assigned.  While the veteran was 
not provided the criteria for DC 5243 under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, as discussed below, the competent clinical evidence 
of record does not demonstrate incapacitating episodes, the 
veteran is not prejudiced by the Board's adjudication on the 
merits in this decision.  A remand is inappropriate where 
there is no possibility of any benefit flowing to the 
veteran.  Soyini v. Derwinski, 1 Vet. App. 540 (1991).  
Therefore, the Board finds that the appellant has been 
informed of what was necessary to achieve a higher rating for 
the service-connected disability at issue.  In addition, a 
March 2006 letter from VA to the veteran informed him of the 
general disability rating and effective date criteria as the 
Court required in Dingess/Hartman.

Duty to Assist

With regard to the duty to assist, the claims file contains 
reports of post-service VA and private treatment and 
assessment.  In addition, the claims file contains the report 
of a VA medical examination conducted in May 2004.  The 
claims file also contains the veteran's statements in support 
of his claim.  The Board has carefully reviewed his 
statements and concludes that there has been no 
identification of further available evidence not already of 
record.  The Board has also perused the medical records for 
references to additional treatment reports not of record, but 
has found nothing to suggest that there is any outstanding 
evidence with respect to the veteran's claim.

The Board notes that the veteran's service treatment records 
have not been located in this case.  However, because such 
treatment records would be probative only as to the veteran's 
medical history decades prior to the rating period on appeal, 
in determining his current disability status, the Board finds 
that deciding this appeal will not result in prejudice to the 
veteran.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (finding that further development would serve no 
useful purpose and would result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran).

The Board also notes that the veteran's September 2005 
substantive appeal contains his statement that he feels the 
May 2004 VA examination was inadequate.  To this extent, the 
Board notes that the May 2004 VA examiner performed an 
extensive review of the veteran's claims folder, as well as 
conducted an objective examination of the veteran.  
Additionally, the VA examiner provided a supporting rationale 
explaining his conclusions.  See Prejean v. West, 13 Vet. 
App. 444, 448-49 (2000) (stating that factors for assessing 
the probative value of a medical opinion are the physician's 
access to the claims folder and the thoroughness and detail 
of the opinion).  As such, the Board does not find that 
obtaining an additional or more contemporaneous examination 
is necessary in this instance.  The Board notes that the 
"mere passage of time" does not render an old examination 
inadequate.  Palczewski v. Nicholson, 21 Vet. App. 174, 182 
(2007).  In Palczewski, the Court noted that the veteran did 
not submit additional evidence showing a change in his 
condition nor did he allege at a hearing that the condition 
had worsened.  Further, the Court noted a factor to consider 
was whether the submission or identification of additional 
lay or medical evidence raised the question of whether the 
medical evidence of record was sufficient to render a 
decision on the claim.  Palczewski, 21 Vet. App. at 183.  In 
this case, there is no medical or lay evidence alleging that 
the veteran's service-connected disability is worse now than 
it was at the time of the May 2004 VA examination.  
Therefore, the Board finds that the medical evidence of 
record is sufficient to render a decision on this claim.

Finally, the Board notes that the veteran was scheduled for a 
subsequent VA examination in May 2008, however, he did not 
appear.  VA sent a letter, dated April 
2008, to the veteran which informed him of the May 2008 VA 
examination and provided him with the language of 38 C.F.R. 
§ 3.655 regarding the failure to report for a VA examination.  
In addition, the claims file contains a November 2008 
memorandum from a Decision Review Officer to the veteran's 
representative, asking for information as to why the veteran 
failed to report for the May 2008 VA examination, and asking 
whether the veteran would be willing to report to a 
subsequent VA examination if one was scheduled.  The Board 
notes that the veteran's representative subsequently 
submitted a statement in lieu of VA form 646, dated November 
2008, however no response to these inquiries was offered.

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate this claim has been obtained.

Legal Criteria

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular DC, the 
higher evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating.  38 C.F.R. 
§ 4.7.  Otherwise, the lower rating will be assigned.  Id.  
After careful consideration of the evidence, any reasonable 
doubt remaining is resolved in favor of the veteran.  38 
C.F.R. § 4.3.

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints, and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. 
App. 202, 206-07 (1995).  Painful, unstable, or malaligned 
joints, due to healed injury, are entitled to at least the 
minimum compensable rating for the joint.  38 C.F.R. § 4.59.  
The factors involved in evaluating and rating disabilities of 
the joints include weakness, fatigability, incoordination, 
restricted or excess movement of the joint, and pain on 
movement.  38 C.F.R. § 4.45.

Although the Board has an obligation to provide reasons and 
bases supporting this decision, there is no need to discuss, 
in detail, the extensive evidence of record.  Indeed, the 
Federal Circuit has held that the Board must review the 
entire record, but does not have to discuss each piece of 
evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. 
Cir. 2000).  Therefore, the Board will summarize the relevant 
evidence where appropriate, and the Board's analysis below 
will focus specifically on what the evidence shows, or fails 
to show, as to this claim.

Legal Analysis

As noted above, the April 2004 rating decision granted the 
veteran's claim for service connection for compression 
fractures at L3 and L4, with degenerative disc disease, and 
assigned a 10 percent disability rating, effective December 
18, 2003.  The veteran asserts that an initial disability 
rating in excess of 10 percent for this service-connected 
disability is warranted.

The May 2004 VA examiner noted that the veteran injured his 
back while on an aircraft carrier in service.  After his 
injury, the veteran was treated at the dispensary, and his 
back pain gradually decreased.  The veteran stated that he 
currently gets flare-ups which last for one to two hours.  
During these flare-ups, the veteran decreases his activities.  
It was noted that he was not receiving treatment for his back 
disability at the time of the VA examination, with the 
exception of a home exercise program and some over-the-
counter medication.  The VA examiner noted a November 2003 
MRI, discussed in further detail below, that showed no 
evidence of a ruptured disc, but showed "multilevel 
degenerative disc problems with stenosis at L1-L2 and a 
moderate amount of stenosis at L2-L3, L3-L4, and L4-L5."

On physical examination, the May 2004 VA examiner found 
minimal tenderness across the veteran's low back.  Upon range 
of motion testing, the veteran performed flexion to 90 
degrees, right and left lateral bending to 30 degrees, 
rotation to 65 degrees, bilaterally, and extension to 30 
degrees.  The veteran was able to heel and toe walk without 
difficulty.  Patellar tendon reflexes were 1+, Achilles 
tendon reflexes were trace but equal, and both of the 
veteran's calves were equal in size.  There was no numbness 
or weakness in the legs.  X-rays of the lumbosacral spine 
taken at the VA examination showed no gross abnormality, and 
the VA examiner noted that they contained no evidence of a 
compression fracture.  The VA examiner diagnosed the veteran 
with minimal lumbago.  The examiner also noted that there was 
no evidence that the veteran experienced major exacerbations 
of his back disability such as exercise fatigability, pain, 
fatigue or weakness, or lack of endurance following 
repetitive use.

A private November 2003 MRI of the lumbosacral spine was 
interpreted as showing the following findings:  "1.  
Degenerative disc disease and spondylosis involving the 
lumbar spine superimposed on a congenitally narrow spinal 
canal producing mild L1-L2, moderate L2-L3, moderate L3-L4 
and moderate L4-L5 central spinal stenosis.  2.  Degenerative 
disc disease and facet arthropathy producing mild bilateral 
L3-L4, severe bilateral L4-L5 and severe bilateral L5-S1 
foraminal stenosis.  3.  No lumbar disc herniations are 
seen."

In addition, the claims file contains an October 2003 private 
medical record which notes that the veteran's low back pain 
waxes and wanes.  Exacerbations were noted to occur when the 
veteran performs certain activities or certain movements.  
The private examiner noted X-ray findings that "look[ed] 
like two old compression fractures at L4 and L3 with mild 
anterior wedge deformities of [the veteran's] vertebrae."  
Sclerosis of the facet joints at L5-S1 was noted, as well as 
congenitally short pedicles.  The veteran was diagnosed with 
"a component of mechanical low back pain."
 
In a November 2003 private medical record, the veteran was 
also noted to have back and leg pain that waxes and wanes.  
Epidural steroid injections were offered but declined by the 
veteran.

In a February 2004 private medical record, the veteran was 
again noted to have waxing and waning back pain, with old 
compression fractures at L3 and L4.  The private examiner 
attributed the veteran's current back problems to an injury 
in service in which "a large 50 caliber gun [fell] in his 
lap."  The private examiner noted arthritic areas, 
generalized lumbar spondylosis, and some spinal stenosis at 
the locations of the old compression fractures.  Conservative 
measures including activity modification were prescribed as 
treatment and epidural injections were discussed.

Finally, there is an April 2005 VA medical record in which 
the veteran characterized his pain as an eight out of ten.  
This medical record lists headaches as well as back pain 
under the veteran's complaints, and there is no indication 
whether or not pain from headaches was included in the above 
characterization.  In addition, there is a January 2005 VA 
medical record which notes that the veteran had pain from 
both his back injury and from chronic headaches.  At the time 
of the January 2005 visit, the veteran characterized his pain 
as a seven out of ten.

By regulatory amendments, which became effective September 
23, 2002 and September 26, 2003, substantive changes were 
made to the schedular criteria for evaluating the spine, set 
forth at 38 C.F.R. § 4.71a.  See 67 Fed. Reg. 54345 - 54349 
(Aug. 22, 2002) and 68 Fed. Reg. 51454-51458 (August 27, 
2003).  In this instance, service connection has been 
established for the disability at issue from December 18, 
2003.  Because this is after the effective date of both 
amendments, only the revised diagnostic criteria pertinent to 
spinal disabilities are for application.

DC 5242 for degenerative arthritis of the spine, and DC 5243 
for intervertebral disc syndrome, under the General Rating 
Formula for Diseases and Injuries of the Spine, as in effect 
from September 26, 2003, list the following criteria for 
rating a back disability:  A 10 percent rating is assigned 
for forward flexion of the thoracolumbar spine greater than 
60 degrees but not greater than 85 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, muscle spasm, 
guarding, or localized tenderness not resulting in abnormal 
gait or abnormal spinal contour; or, vertebral body fracture 
with loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or the combined range of motion of the thoracolumbar 
spine not greater than 120 degrees; or muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  A 40 percent rating is assigned for 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or favorable ankylosis of the entire thoracolumbar 
spine.  A 50 percent rating is assigned for unfavorable 
ankylosis of the entire thoracolumbar spine.  A 100 percent 
rating is assigned for unfavorable ankylosis of the entire 
spine.

In this case, the veteran demonstrated no range of motion 
deficits with regard to his thoracolumbar spine when tested 
at the May 2004 VA examination.  See 38 C.F.R. § 4.71, Plate 
V.  No other medical evidence of record documents any other 
range of motion testing.  In addition, there is no medical 
evidence of record demonstrating muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis.  Further, there is no evidence of 
ankylosis with regard to the veteran's back.  See Dinsay v. 
Brown, 9 Vet. App. 79, 81 (1996) (indicating that ankylosis 
is complete immobility of a joint in a fixed position, either 
favorable or unfavorable).  In addition, the clinical 
evidence of record does not show that the veteran has 
functional impairment comparable to ankylosis, even with 
consideration of additional functional impairment due to 
pain, as discussed further below.  Therefore, a higher 
disability rating under DC 5242 or DC 5243, under the General 
Rating Formula for Diseases and Injuries of the Spine, is not 
warranted.

As instructed by Note (1) to the General Rating Formula for 
Diseases and Injuries of the Spine, associated objective 
neurological abnormalities should be rated separately under 
an appropriate DC.  Here, however, the Board notes that the 
May 2004 VA examiner found no numbness or weakness in the 
veteran's legs.  In addition, the veteran had a negative 
straight leg test in both the sitting and supine positions, 
as well as a negative Faber test.  Although the October 2003 
private medical record notes the veteran's complaint of pain 
radiating into his buttock, the private examiners impression 
was that the veteran had no radiculitis.  Therefore, the 
Board does not find sufficient objective neurological 
abnormalities associated with the veteran's back disability 
to warrant a separate rating in accordance with Note (1).

The Board has also considered whether a higher rating could 
be achieved through application of an alternate DC.  DCs 5235 
through 5241 are rated under the same General Rating Formula 
for Diseases and Injuries of the Spine as DC 5242 and DC 
5243, and thereby do not warrant a higher disability rating 
for the same reasons discussed above.

The medical evidence of record also does not reveal that the 
veteran's service-connected back disability more closely 
approximates the criteria necessary for a rating in excess of 
10 percent under DC 5243 under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  With regard to evaluating a disability based on 
total duration of incapacitating episodes, the criteria 
provide that a 10 percent evaluation is assigned when there 
are incapacitating episodes having a total duration of at 
least one week but less than two weeks during the period of 
one year.  A 20 percent evaluation is warranted for 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the period of one 
year.  Note (1) to the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes, defines such 
episodes as periods of acute signs and symptoms due to 
intervertebral disc syndrome that require bed rest prescribed 
by a physician and treatment by a physician.  A review of the 
medical evidence of record shows no such incapacitating 
episodes.  As such, a higher disability rating under DC 5243 
is not warranted here.

The Board notes that the veteran is already receiving the 
highest possible disability rating that can be assigned based 
on consideration under 38 C.F.R. § 4.59, absent a showing of 
incapacitating exacerbations.  The Board acknowledges that 
the veteran's June 2004 notice of disagreement alleges that 
he is subject to "more than the occasional incapacitating 
exacerbations required by law to merit a 20 percent rating."  
As stated above, however, the evidence of record does not 
show incapacitating exacerbations severe enough to require 
bed rest prescribed by a physician.  The May 2004 VA examiner 
noted in his diagnosis that there is no evidence that the 
veteran gets major exacerbations of his back disability.  
Further, the Board notes that the veteran is not competent to 
provide an opinion requiring medical knowledge, as he has not 
been shown to possess the requisite education or training.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).

An evaluation of the level of disability present includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Board must 
consider 38 C.F.R. § 4.40, regarding functional loss due to 
pain, and 38 C.F.R. § 4.45, regarding weakness, fatigability, 
incoordination, or pain on movement of a joint.  See DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  The Court has emphasized 
that when assigning a disability rating, it is necessary to 
consider functional loss due to flare-ups, fatigability, 
incoordination, and pain on motion.  Id.

The veteran's written statements, and the medical evidence in 
the claims file, reveal that the veteran has complaints of 
pain in his back, as well as difficulty lifting, knee 
bending, sitting, and walking for long periods of time.  See, 
e.g., September 2005 Substantive Appeal.  The May 2004 VA 
examination noted that the veteran reported occasional flare-
ups.  However, the private medical records discussed above 
note that the veteran's back pain waxes and wanes.  The Board 
notes that the 10 percent disability rating assigned in the 
April 2004 rating decision was based on the "functional loss 
factors cited" by the veteran's private physician.

The Board also notes, however, that the May 2004 VA 
examination found no evidence that the veteran "gets major 
exacerbations of the problem such as exercise fatigability, 
or pain, fatigue or weakness, or lack of endurance following 
repetitive use."  Further, the VA examiner noted that the 
veteran performs yard work at home, and that he is able to 
sit for about 40 minutes, stand for about one hour, walk 
about one mile, and lift up to 50 pounds.  In addition, the 
February 2004 private medical record noted that the veteran 
is "functioning very well with this condition."

Based on the above, the Board finds that the current 10 
percent disability rating adequately contemplates the 
additional functional limitations due to factors such as pain 
and weakness which are shown by the medical evidence of 
record.  The additional functional limitations as described 
above, however, do not support a finding that the veteran's 
back disability more closely approximates the criteria for 
the next-higher disability rating under any of the relevant 
DCs discussed above.

Based on the foregoing, the Board finds that the veteran's 
currently assigned 10 percent rating for compression 
fractures at L3 and L4, with degenerative disc disease, has 
been appropriate at all times during the rating period on 
appeal.  Therefore there is no basis for a higher evaluation 
or staged ratings.  Fenderson v. West, 12 Vet. App. 119 
(1999).  When there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
is given to the claimant.  See 38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49, 54-56 (1990).  
After careful consideration however, the Board finds that the 
preponderance of the evidence in this case falls against the 
veteran, making the benefit of the doubt rule inapplicable.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture here is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The evidence does not reflect that the veteran's 
compression fractures at L3 and L4, with degenerative disc 
disease, have caused marked interference with his employment 
(i.e., beyond that already contemplated in the assigned 
evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  In fact, the 
May 2004 VA examination notes that the veteran worked "at 
the Army Depot after getting out of the military" up until 
he retired in 1993.  There is no evidence of record 
indicating that the veteran's retirement was due to his back 
disability.  Neither does the evidence of record indicate 
that the veteran has ever been hospitalized for his back 
disability.  Hence, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321 (2008) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 10 percent for 
compression fractures at L3 and L4, with degenerative disc 
disease, is denied.





____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


